                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                8:08CR318

      vs.
                                                    MEMORANDUM AND ORDER
ALONZO E. WYNNE,

                    Defendant.


      This matter is before the Court on the Defendant’s Notice of Inquiry, ECF No.

242, in which he seeks appointment of counsel to pursue a reduction of his sentence

under the Fair Sentencing Act of 2010 and the First Step Act of 2018.

      On March 30, 2009, the Defendant was sentenced to a term of imprisonment of

130 months on Count I of the Indictment, charging him with Conspiracy to Possess with

Intent to Distribute Crack Cocaine, followed by a term of 60 months imprisonment on

Count XI of the Indictment, charging him with Possession of a Firearm in Relation to a

Drug Trafficking Crime. The range of imprisonment under the Guidelines for Count I,

based on 453.6 grams of cocaine base for which the Defendant was responsible, was

151-188 months.

      The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

effective August 3, 2010, reduced the penalties for certain crack cocaine offenses. The

First Step Act of 2018, Pub. L. 115-___, (2018), permits but does not require sentencing

judges to reduce sentences imposed prior to the Fair Sentencing Act. The First Step

Act specifically prohibits a sentencing judge from reducing a sentence that was

previously imposed in accordance with the Fair Sentencing Act.
      If the Fair Sentencing Act were applied retroactively to the Defendant’s Guideline

calculation, his Base Offense Level would be 30, and his Total Offense Level would be

27.   With a Criminal History Category of VI, his range of imprisonment under the

Guidelines would be 130-162 months.        He was sentenced at the low end of that

Guideline range. Accordingly, the Court will not exercise any discretion to resentence

the Defendant pursuant to the First Step Act of 2018.

      IT IS ORDERED:

      1. The Defendant’s Notice of Inquiry, ECF No. 242, is denied; and
      2. The Clerk will mail a copy of this Memorandum and Order to the
      Defendant at his last known address.




      Dated this 10th day of January, 2019.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           2
